Filed 2/8/16 P. v. Garrison CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION FOUR


THE PEOPLE,                                                          B263170

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                      Super. Ct. No. BA432317)
         v.

ANTHONY ALLEN GARRISON,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Karla D. Kerlin, Judge. Affirmed.
         California Appellate Project, Jonathan B. Steiner, Executive Director, and
Richard B. Lennon, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
         By felony complaint, defendant Anthony Allen Garrison was charged with
the following four counts: count 1, assault with a semi-automatic firearm (Pen.
Code, § 245, subd. (b))1 with personal use of a firearm (§ 12022.5); count 2,
inflicting corporal injury on a girlfriend, with a prior conviction (§ 273.5, subd.
(f)(2)) and with use of a firearm (§ 12022.5, subd. (a)); count 3, carrying a loaded
handgun (§ 25850, subd. (a)); and count 4, aiding prostitution (§ 653.23, subd.
(a)(1)). According to defendant’s probation report (there was no preliminary
hearing or trial), the charges arose from an incident in which, after defendant’s
girlfriend broke off their relationship because he was trying to become her pimp,
defendant physically assaulted her with a loaded handgun.
         Before the preliminary hearing, pursuant to a plea agreement, defendant pled
no contest to count 2, and admitted the prior conviction and firearm use alleged in
that count, and also pled no contest to count 3. In exchange, the trial court
sentenced him to a total term of 6 years, 8 months in state prison. Defendant filed
a timely notice of appeal.
         His court appointed attorney on appeal filed an opening brief pursuant to
People v. Wende (1979) 25 Cal. 3d 436, asking that this court undertake a review of
the record to determine whether any arguable issues exist. Defendant was advised
of his right to submit a supplemental brief, but none has been received.
         We have reviewed the entire record, and conclude that no arguable issues
exist.




1
         All further statutory references are to the Penal Code.
                                               2
                   DISPOSITION
The judgment is affirmed.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                WILLHITE, Acting P. J.




We concur:




MANELLA, J.




COLLINS, J.




                            3